929 F.2d 695Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Rainford Hughken HARRIS, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Rainford Hughken HARRIS, Defendant-Appellant.
Nos. 90-5796, 90-5815.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1991.Decided March 11, 1991

Appeals from the United States District Court for the Middle District of North Carolina, at Greensboro.  Norwood Carlton Tilley, Jr., District Judge.  (CR-89-288-G)
Barry C. Snyder, Kornegay & Snyder, Greensboro, N.C., Barry Turner, New York City, for appellant.
Robert H. Edmunds, Jr., United States Attorney, Paul A. Weinman, Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before WIDENER and CHAPMAN, Circuit Judges, and JOHN T. COPENHAVER, Jr., United States District Judge for the Southern District of West Virginia, sitting by designation.
PER CURIAM:


1
Appellant entered a guilty plea to possession of crack cocaine with intent to distribute in violation of 21 U.S.C. Secs. 841(a)(1) and (b)(1)(B).  He preserved his right to appeal the adverse ruling of the district court on his motion to suppress the evidence (crack cocaine) taken from him as a result of a search of his person conducted at the time of his arrest on November 29, 1989 by an officer of the Greensboro, North Carolina Police Department and to suppress statements made by him shortly after being arrested.  These motions to suppress were duly heard and testimony of the witnesses taken and considered by the district judge, who filed a very complete and correct order on February 12, 1990 denying the motions.


2
We have studied the briefs and the record.  The order of the district court makes extensive findings of fact to support its legal conclusions.  These findings of fact are not clearly erroneous, and the legal conclusions are supported by decisions of the United States Supreme Court as set forth in the order.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials contained in the appendix and the briefs and oral argument would not aid the decisional process.  We affirm the district court for the reasons set forth in its order of February 12, 1990.


4
AFFIRMED.